 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (the “Agreement”), is effective as of May 1, 2018, by
and between RCI HOSPITALITY HOLDINGS, INC., a Texas corporation (the “Company”),
and PHILLIP K. MARSHALL (“Executive”).

 

W I T N E S S E T H:

 

WHEREAS, the Company desires to employ Executive as provided herein, and
Executive desires to accept such employment; and

 

WHEREAS, the Company and Executive entered into an Employment Agreement
effective August 1, 2016 (the “Old Employment Agreement”) and desire that this
Agreement replace and supersede the Old Employment Agreement in its entirety,
whereby the Old Employment Agreement will be of no force and effect as of the
effective date of this Agreement.

 

NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1. Employment. The Company hereby employs Executive and Executive hereby accepts
employment with the Company upon the terms and conditions hereinafter set forth.

 

2. Duties. Subject to the power of the Board of Directors of the Company to
elect and remove officers, Executive will serve the Company as its Chief
Financial Officer and will faithfully and diligently perform the services and
functions relating to such office or otherwise reasonably incident to such
office, provided that all such services and functions will be reasonable and
within Executive’s area of expertise. Executive will, during the term of this
Agreement (or any extension thereof), devote his full business time, attention
and skills and best efforts to the promotion of the business of the Company. The
foregoing will not be construed as preventing Executive from making investments
in other businesses or enterprises provided that (a) Executive agrees not to
become engaged in any other business activity that interferes with his ability
to discharge his duties and responsibilities to the Company and (b) Executive
does not violate any other provision of this Agreement.

 

3. Term. Subject to the terms and conditions hereof, the term of employment of
Executive will commence May 1, 2018 (the “Commencement Date”) and will end on
January 31, 2020, unless earlier terminated by either party pursuant to the
terms hereof. The term of this Agreement is referred to herein as the “Term.”

 

 Employment Agreement - Page 1 

 

 

4. Compensation and Benefits During the Employment Term.

 

  (a) Salary. Commencing upon the date of this Agreement, Executive will be paid
an annual base salary of $325,000 for the entire Term, payable bi-weekly (the
“Salary”). At any time and from time to time the Salary may be increased for the
remaining portion of the Term if so determined by the Board of Directors of the
Company after a review of Executive’s performance of his duties hereunder.      
  (b) Bonus. As further compensation, Executive will be eligible for bonuses as
determined from time to time by the Board of Directors.         (c) Expenses.
Upon submission of a detailed statement and reasonable documentation, the
Company will reimburse Executive in the same manner as other executive officers
for all reasonable and necessary or appropriate out-of-pocket travel and other
expenses incurred by Executive in rendering services required under this
Agreement.         (d) Benefits; Insurance.

 

  (i) Medical, Dental and Vision Benefits. During this Agreement, Executive and
his dependents will be entitled to receive such group medical, dental and vision
benefits as the Company may provide to its other executives, provided such
coverage is reasonably available, or be reimbursed if Executive is carrying his
own similar insurance.         (ii) Benefit Plans. The Executive will be
entitled to participate in any benefit plan or program of the Company which may
currently be in place or implemented in the future.         (iii) Other
Benefits. During the Term, Executive will be entitled to receive, in addition to
and not in lieu of base salary, bonus or other compensation, such other benefits
and normal perquisites as the Company currently provides or such additional
benefits as the Company may provide for its executive officers in the future.

 

  (e) Vacation. Executive will be entitled to two weeks paid vacation each year
of this Agreement.

 

5. Confidentiality and Non-Competition.

 

  (a) Confidentiality. In the course of the performance of Executive’s duties
hereunder, Executive recognizes and acknowledges that Executive may have access
to certain confidential and proprietary information of the Company or any of its
affiliates. Without the prior written consent of the Company, Executive shall
not disclose any such confidential or proprietary information to any person or
firm, corporation, association, or other entity for any reason or purpose
whatsoever, and shall not use such information, directly or indirectly, for
Executive’s own behalf or on behalf of any other party. Executive agrees and
affirms that all such information is the sole property of the Company and that
at the termination and/or expiration of this Agreement, at the Company’s written
request, Executive shall promptly return to the Company any and all such
information so requested by the Company.

 



 Employment Agreement - Page 2 

 

 

    The provisions of this Section 5 shall not, however, prohibit Executive from
disclosing to others or using in any manner information that:

 

  (i) has been published or has become part of the public domain other than by
acts, omissions or fault of Executive;         (ii) has been furnished or made
known to Executive by third parties (other than those acting directly or
indirectly for or on behalf of Executive) as a matter of legal right without
restriction on its use or disclosure;         (iii) was in the possession of
Executive prior to obtaining such information from Company in connection with
the performance of this Agreement; or         (iv) is required to be disclosed
by law.

 

  (b) Non-Competition. Executive agrees that he will not, for himself, on behalf
of, or in conjunction with any person, firm, corporation or entity, either as
principal, employee, shareholder, member, director, partner, consultant, owner
or part-owner of any corporation, partnership or any other type of business
entity, directly or indirectly, own, manage, operate, control, be employed by,
participate in, or be connected in any manner with the ownership, management,
operation, or control of any establishment which has live female nude or
semi-nude entertainment or is in any business similar to or competitive with the
female entertainment business presently conducted by the Company anywhere in the
United States within 50 miles of any female entertainment business of the
Company or any female entertainment business of the Company under construction,
under contract, in development or leased by or to the Company, for a period of
two years (the “Non-Compete Period”) from the termination of this Agreement.
However, in the event of the termination of Executive’s employment pursuant to
Section 7(d) or 7(f), the Non-Compete Period shall be six months.          
Executive agrees not to hire, solicit or attempt to solicit for employment by
Executive or any company to which he may be involved, either directly or
indirectly, any party who is an employee or independent contractor of the
Company or any entity which is affiliated with the Company, or any person who
was an employee or independent contractor of the Company or any entity which is
affiliated with the Company within the two year period immediately following the
termination of this Agreement.           Executive acknowledges that he has
carefully read and considered all provisions of this Agreement and agrees that:

 

  (i) Due to the nature of the Company’s business, the foregoing covenants place
no greater restraint upon Executive than is reasonably necessary to protect the
business and goodwill of the Company;

 

 Employment Agreement - Page 3 

 

 

  (ii) These covenants protect the legitimate interests of the Company and do
not serve solely to limit the Company’s future competition;         (iii) This
Agreement is not an invalid or unreasonable restraint of trade;         (iv) A
breach of these covenants by Executive would cause irreparable damage to the
Company;         (v) These covenants are reasonable in scope and are reasonably
necessary to protect the Company’s business and goodwill which the Company has
established through its own expense and effort; and         (vi) The signing of
this Agreement is necessary as part of the consummation of the transactions
described in the preamble.

 

  (c) Work Product. All work product of Executive is the sole property of the
Company. Work product of Executive includes but is not limited to any and all
discoveries, inventions, ideas, concepts, research, information, processes,
software development, products, techniques, methods and improvements or parts
thereof conceived, developed, or otherwise made by Executive alone or jointly
with others during the period of his employment with the Company, and in any way
relating to the present or proposed products, services and/or operations of the
Company, whether or not patentable or subject to copyright or trademark
protection, whether or not made during Executive’s regular working hours, and
whether or not made on the Company premise.

 

6. Indemnification. The Corporation shall to the full extent permitted by law or
as set forth in the Articles of Incorporation and the Bylaws of the Company,
indemnify, defend and hold harmless Executive from and against any and all
claims, demands, liabilities, damages, loses and expenses (including reasonable
attorney’s fees, court costs and disbursements) arising out of the performance
by him of his duties hereunder except in the case of his willful misconduct.

 

7. Termination. This Agreement and the employment relationship created hereby
will terminate (i) upon the death or disability of Executive under section 7(a)
or 7(b); (ii) with cause under Section 7(c); (iii) for good reason under Section
7(d); (iv) upon the voluntary termination of employment by Executive under
Section7(e); or without cause under Section 7(f).

 

  (a) Disability. The Company shall have the right to terminate the employment
of the Executive under this Agreement for disability in the event Executive
suffers an injury, illness, or incapacity of such character as to substantially
disable him from performing his duties without reasonable accommodation by the
Company hereunder for a period of more than one hundred eighty (180) consecutive
days upon the Company giving at least thirty (30) days written notice of
termination.         (b) Death. This Agreement will terminate on the Death of
the Executive.

 

 Employment Agreement - Page 4 

 

 

  (c) With Cause. The Company may terminate this Agreement at any time because
of (i) Executive’s material breach of any term of the Agreement, (ii) the
determination by the Board of Directors in the exercise of its reasonable
judgment that Executive has committed an act or acts constituting a felony or
other crime involving moral turpitude, dishonesty or theft or fraud; or (iii)
Executive’s gross negligence in the performance of his duties hereunder,
provided, in each case, however, that the Company shall not terminate this
Agreement pursuant to this Section 7(c) unless the Company shall first have
delivered to the Executive, a notice which specifically identifies such breach
or misconduct and the executive shall not have cured the same within fifteen
(15) days after receipt of such notice.         (d) Good Reason. The Executive
may terminate his employment for “Good Reason” if:

 

  (i) he is assigned, without his express written consent, any duties materially
inconsistent with his positions, duties, responsibilities, or status with the
Company as of the date hereof, or a change in his reporting responsibilities or
titles as in effect as of the date hereof; provided, however, that Executive
must provide the Company with written notice of his dispute of such
re-assignment of duties or change in his reporting responsibilities under this
Section 7(d)(i) and give the Company opportunity to cure such inconsistency. If
such dispute is not resolved within thirty (30) days, the Company shall submit
such dispute to arbitration under Section 14.         (ii) his compensation is
reduced;         (iii) the Company does not pay any material amount of
compensation due hereunder and then fails either to pay such amount within the
ten (10) day notice period required for termination hereunder or to contest in
good faith such notice. Further, if such contest is not resolved within thirty
(30) days, the Company shall submit such dispute to arbitration under Section
14.

 

  (e) Voluntary Termination. The Executive may terminate his employment
voluntarily.         (f) Without Cause. The Company may terminate this Agreement
without cause.

 

8. Obligations of Company Upon Termination.

 

  (a) In the event of the termination of Executive’s employment pursuant to
Section 7 (a), (b), (c) or (e), Executive will be entitled only to the
compensation earned by him hereunder as of the date of such termination (plus
life insurance or disability benefits if applicable and provided for pursuant to
Section 4(c)).

 

 Employment Agreement - Page 5 

 

 

  (b) In the event of the termination of Executive’s employment pursuant to
Section 7 (d), Executive will be entitled to receive, if successful in
arbitration under Section 14, in one lump sum payment the full remaining amount
under the Term of this Agreement to which he would have been entitled had this
Agreement not been terminated.         (c) In the event of the termination of
Executive’s employment pursuant to Section 7 (f), Executive will be entitled to
receive in one lump sum payment the full remaining amount under the Term of this
Agreement to which he would have been entitled had this Agreement not been
terminated.

 

9. Waiver of Breach. The waiver by any party hereto of a breach of any provision
of this Agreement will not operate or be construed as a waiver of any subsequent
breach by any party.

 

10. Costs. If any action at law or in equity is necessary to enforce or
interpret the terms of this Agreement, the prevailing party will be entitled to
reasonable attorney’s fees, costs and necessary disbursements in addition to any
other relief to which he or it may be entitled.

 

11. Notices. Any notices, consents, demands, requests, approvals and other
communications to be given under this Agreement by either party to the other
will be deemed to have been duly given if given in writing and personally
delivered or within two days if sent by mail, registered or certified, postage
prepaid with return receipt requested, as follows:

 

  If to Company:   RCI Hospitality Holdings, Inc.       Attn: President      
10737 Cutten Road       Houston, Texas 77066           If to Executive:   Phil
Marshall       10737 Cutten Road       Houston, Texas 77066

 

Notices delivered personally will be deemed communicated as of actual receipt.

 

12. Entire Agreement. This Agreement and the agreements contemplated hereby
constitute the entire agreement of the parties regarding the subject matter
hereof, and supersede all prior agreements and understanding, both written and
oral, among the parties, or any of them, with respect to the subject matter
hereof.

 

13. Severability. If any provision of this Agreement is held to be illegal,
invalid or unenforceable under present or future laws effective during this
Agreement, such provision will be fully severable and this Agreement will be
construed and enforced as if such illegal, invalid or unenforceable provision
never comprised a part hereof; and the remaining provisions hereof will remain
in full force and effect and will not be affected by the illegal, invalid or
unenforceable provision or by its severance herefrom. Furthermore, in lieu of
such illegal, invalid or unenforceable provision there will be added
automatically as part of this Agreement a provision as similar in its terms to
such illegal, invalid or unenforceable provision as may be possible and be
legal, valid and enforceable.

 

 Employment Agreement - Page 6 

 

 

14. Arbitration. If a dispute should arise regarding this Agreement the parties
agree that all claims, disputes, controversies, differences or other matters in
question arising out of this relationship shall be settled finally, completely
and conclusively by arbitration in Houston, Texas in accordance with the
Commercial Arbitration Rules of the American Arbitration Association (the
“Rules”). The governing law of this Agreement shall be the substantive law of
the State of Texas, without giving effect to conflict of laws. A decision of the
arbitrator shall be final, conclusive and binding on the Company and Executive.
Any arbitration held in accordance with this paragraph shall be private and
confidential and no person shall be entitled to attend the hearings except the
arbitrator, Executive, Executive’s attorneys, a representative of the Company,
the Company’s attorneys, and advisors to or witnesses for any party. The matters
submitted to arbitration, the hearings and proceedings and the arbitration award
shall be kept and maintained in the strictest confidence by Executive and the
Company and shall not be discussed, disclosed or communicated to any persons
except as may be required for the preparation of expert testimony. On request of
any party, the record of the proceeding shall be sealed and may not be disclosed
except insofar, and only insofar, as may be necessary to enforce the award of
the arbitrator and any judgement enforcing an award. The prevailing party shall
be entitled to recover reasonable and necessary attorneys’ fees and costs from
the non-prevailing party and the determination of such fees and costs and the
award thereof shall be included in the claims to be resolved by the arbitrator
hereunder.

 

15. Captions. The captions in this Agreement are for convenience of reference
only and will not limit or otherwise affect any of the terms or provisions
hereof.

 

16. Gender and Number. When the context requires, the gender of all words used
herein will include the masculine, feminine and neuter and the number of all
words will include the singular and plural.

 

17. Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed an original and all of which will constitute one
and the same instrument, but only one of which need be produced.

 

18. Termination of Old Employment Agreement. The Company and Executive agree
that this Agreement replaces and supersedes the Old Employment Agreement in its
entirety, whereby the Old Employment Agreement will be of no force and effect as
of the effective date of this Agreement.

 

[Signature page follows.]

 

 Employment Agreement - Page 7 

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement to
become effective as of the day and year first above written.

 

 

  COMPANY:         RCI HOSPITALITY HOLDINGS, INC.         By: /s/ Eric Langan  
  Eric Langan, President/CEO         EXECUTIVE:         By: /s/ Phillip K.
Marshall     Phillip K. Marshall

 

 Employment Agreement - Page 8 

 

 